Citation Nr: 0635996	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for a low back 
disorder.

2.	Entitlement to service connection for spina bifida 
occulta, L-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had unverified military service in the United 
States Air Force Reserve, from which he was discharged in May 
1985, and had periods of service/duty in the New York Army 
National Guard from June 1986 to May 1988, and from May 1988 
to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a low back disorder 
and spina bifida occulta.  During VA examinations in October 
2002 and November 2004, and to private physicians, he 
variously gave a history of back injury while lifting weights 
as a teenager, that resolved, and of back injury in service 
in 1985 and re-injury in 1990.  The available service medical 
records are dated from 1984 to 1987.  Clinical records dated 
in February 1984 reflect the veteran's complaints of back 
pain thought to be muscular pain.  An April 1986 service 
medical examination report reflects the veteran's history of 
lower back pain, with normal examination findings.  When 
examined for appointment as a ROTC Cadet in June 1987, the 
veteran gave a history of a weightlifting injury at age 15, 
with no current problems or findings noted on examination.

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

First, there appear to be relevant service medical records 
that need to be obtained.  The veteran reported that he 
served in the U.S. Air Force from February to May 1985, and a 
May 1985 record reflects his honorable discharge from the 
U.S. Air Force Reserve.  However, there are records in the 
file indicating he enlisted in the U.S. Air Force Reserve in 
December 1983, although another record indicates he had no 
active duty for training from December 1983 to May 1985.  As 
well, the service medical records dated in February 1984 are 
from Lackland Air Force Base in Texas.  Too, separation 
records reflect his New York Army National Guard service from 
June 1986 May 1988 and from May 1988 to July 1990.  

The Board notes that the RO requested the veteran's service 
medical records and verification of his dates of active and 
inactive duty for training from the headquarters of the 
National Guard Bureau in Latham, New York (in September 2002) 
and from the National Personnel Record Center (NPRC) (in 
November and December 2003).  Nevertheless, this information 
was not provided.  The Board believes further effort needs to 
be made to both verify the veteran's periods of active and 
inactive duty for training and obtain all his service medical 
records prior to consideration of his claims on appeal.  If 
the veteran has copies of Orders sending him to periods of 
active or inactive duty for training, or has copies of his 
service medical records, he is requested to provide such 
information to the RO.

Second, in support of his claims, the veteran submitted 
signed statements from Drs. O.A.L., M.D. (dated in March 
2006), R.P.S., M.D. (dated in April 2004), C.C.R., M.D. 
(dated in May 2004), and S.M.C., M.D. (dated in June 2002 and 
April 2004) all to the effect that his currently diagnosed 
degenerative disc disease of the lumbar spine with L-5 
spondylolysis is related to active service, or was aggravated 
beyond the normal progression in service.  Drs. L. and C. 
said they reviewed the veteran's service medical records.  

In November 2004, a VA examiner who reviewed the file and 
examined the veteran opined that the veteran's currently 
diagnosed back pain was not related to service "as there 
were no significant low back problems in service except for 
muscle strain in February 1984 after raking leaves and 
bending for a while".  However, the examiner did not address 
the private medical opinions submitted by the veteran.

Nor has the RO determined whether there is clear and 
unmistakable evidence that any currently diagnosed back 
disorder preexisted the appellant's entry into military 
service in December 1983, June 1986, or May 1988 and was not 
aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant 
appropriate notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159(b) (2006), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the service 
connection claims on appeal, as outlined by 
the court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should be 
requested to provide information about pre-
service treatment, if any, and should be 
asked to provide copies of service medical 
records he has (unless he got them from the 
VA), and any orders he has sending him to 
active or inactive duty for training.

2.	The RO should undertake exhaustive attempts 
to obtain the veteran's service medical and 
personnel records from the State of New 
York Army National Guard (ARNG), or any 
other appropriate state and federal agency, 
to include direct contact with State of NY 
Adjutant General's Office for all medical 
and other records in its possession 
regarding the veteran.  The RO should also 
verify the veteran's dates of active and 
inactive duty for training service with the 
ARNG, particularly his duty status from 
1986 to 1990.

3.	The RO should also contact the Department 
of the Air Force, 514 Air Base Squadron 
(AFRES), McGuire Air Force Base, New Jersey 
08641, and request all service medical 
records and verification of all dates of 
the veteran's Reserve service starting in 
December 1983. 

4.	Then, the RO should schedule the veteran 
for an appropriate VA orthopedic 
examination by a medical specialist who has 
not previously examined the veteran, to 
determine the etiology of any low back 
disorder found to be present.  A complete 
history of the claimed disorders should be 
obtained from the veteran.  Prior to the 
examination, the examiner should review the 
claims folder, including the appellant's 
service medical records for each of his 
periods of military duty (in December 1983, 
from February to May 1985, June 1986 to May 
1988, and from May 1988 to July 1990), 
including the February 1984, April 1986, 
and June 1987 service medical records.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The examiner is 
requested to address the following matters:

a.	Does the appellant currently have a 
disorder manifested by degenerative 
disc disease of the lumbar spine with 
L5 spondylolysis or spina bifida 
occulta (or other disabilities)?

b.	If he has such a disability (or 
disabilities), does it represent a 
disease process or the residuals of an 
injury?

c.	Taking into consideration the evidence 
incorporated in the service medical 
records (including the February 1984, 
April 1986, and June 1987 records, and 
November 2004 VA examination report), 
when was the disability (or 
disabilities) incurred?

d.	If any disability was incurred before 
December 1983 (or before June 1986, or 
May 1988), was there a permanent 
increase in disability, beyond the 
natural progress of the disorder, 
during a period of military duty, 
namely in December 1983, or from June 
1986 to May 1988, or from May 1988 to 
July 1990?

e.	If any diagnosed disability was 
incurred after December 1983 (or after 
June 1986 or May 1988), the examiner 
is requested to provide an opinion 
concerning the etiology of any 
degenerative disc disease of the 
lumbar spine with L-5 spondylolysis or 
spina bifida occulta found to be 
present, to include whether it is at 
least as likely as not (i.e., to at 
least a 50- 50 degree of probability) 
that any currently diagnosed 
degenerative disc disease of the 
lumbar spine with L-5 spondylolysis or 
spina bifida occulta was caused by 
military service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).

f.	The examiner is particularly requested 
to reconcile the opinions expressed by 
Dr. S.M.C. in April 2004 (to the 
effect that the veteran's back 
condition may be predisposed him to 
chronic back injury with back and 
military service aggravated his back 
beyond normal progression); Dr. R.P.S. 
in April 2004 (to the effect that 
military service aggravated the 
veteran's back condition beyond the 
normal progression and permanently 
worsened it); Dr. C.C.R. in May 2004 
(to the effect that with a reasonable 
degree of medical probability, the 
veteran's military service and 
multiple lower back injuries 
aggravated his lower back); the VA 
examiner in November 2004 (to the 
effect that the veteran's current low 
back pain was not related to 
aggravation in service); and Dr. 
O.A.L. in March 2006 (to the effect 
that the records show that the 
veteran's degenerative arthritis of 
the lumbar spine with bilateral 
radiculopathy was the result of his 
military service);

g.	A complete rationale should be 
provided for all opinions expressed.  
The veteran's claims file should be 
made available to the examiner prior 
to examination and the examination 
report should indicate if the 
veteran's medical records were 
reviewed by the examiner.

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it

5.  Thereafter, the RO should readjudicate the 
veteran's claims for service connection for a 
low back disorder and spinal bifida occulta.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal since the December 2004 statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


